Citation Nr: 0716131	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-13 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the right index finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1977 to June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2005 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 

In April 2005 and October 2006 substantive appeals (Form 9), 
the veteran requested a hearing before a Veterans Law Judge 
at the RO.  The veteran subsequently indicated that he no 
longer wanted a hearing.  


FINDINGS OF FACT

1.  Competent evidence of a back disability due to disease or 
injury in service is not of record.

2.  Competent evidence of a shoulder disability due to 
disease or injury in service is not of record.

3.  A sinus disability is not shown to be etiologically 
related to active service

4.  The service-connected residuals of fracture of the right 
index finger has resulted in limitation of motion of the 
index finger with an apparent gap of greater than one inch 
(2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible; extension is limited by 
no more than 30 degrees.




CONCLUSIONS OF LAW

1.  A back disability, to include degenerative changes, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A shoulder disability, to include degenerative changes, 
was not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1131, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A sinus condition was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

4.  The criteria for a 10 percent rating, but no greater, for 
residuals of a fracture of the right index finger have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5229 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2004, August 2005 and November 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims of entitlement 
to service connection and entitlement to an increased rating, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided by a March 2006 letter to the veteran.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
August 2004, August 2005 and November 2005 notices were 
provided prior to the appealed January 2005 and April 2006 
rating decisions in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duties to notify and assist to the 
extent possible; the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, including osteoarthritis, may 
be established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Back and Shoulder Disability

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of a back or shoulder injury 
or disability.  

VA medical records dated from March 1999 to August 2005 show 
that the veteran was diagnosed as having lumbar strain and 
degenerative changes to the lumbar spine, Grade I 
spondylolisthesis.  A November 2004 MRI report revealed an 
annular tear and small disc protrusions at L5-S1 and L2-3.  
The veteran reported that he injured his back during service 
while jumping out of airplanes.  

An April 2005 VA medical treatment record shows that the 
veteran received treatment for degenerative joint disease of 
the left shoulder.

During an informal conference at the RO in July 2005, the 
veteran contended that he injured his back in 1978 when he 
fell down a cliff.  The veteran stated that at the time he 
was given ibuprofen and offered surgical correction but he 
did not seek medical treatment for his back until some 15 
years following service discharge. 

Contrary to the veteran's assertions, there is no evidence of 
a back or shoulder injury or disability while in service or 
for many years after service.  The Board finds that, with no 
evidence of a back or shoulder disorder at the time of the 
veteran's separation from service, or for many years 
thereafter, and with no medical opinion linking the current 
diagnoses to service, service connection for a back or 
shoulder disability is not warranted.  Moreover, as there is 
no medical evidence of osteoarthritis of the back or shoulder 
within one year following separation from service, service 
connection on a presumptive basis is also not warranted for 
this disorder.  38 C.F.R. §§ 3,303, 3.307, 3.309 (2006).

Sinus Condition

The veteran's service medical records show that in November 
1980, he was treated for an upper respiratory tract infection 
with sore throat and sinus congestion.  

Current VA medical treatment records dated from 2000 to 2005 
show that the veteran received treatment for sinusitis and 
chronic seasonal allergies.  

The veteran underwent a VA examination in March 2006 and was 
diagnosed as having mild allergic rhinitis.  The examiner 
commented that there was no indication that the veteran had 
allergic rhinitis or chronic sinusitis during service and 
that his current sinus condition (allergic rhinitis) would 
not be related to treatment incurred while on active duty.  

The evidence shows that the veteran is diagnosed as having 
allergic rhinitis and sinusitis.  The veteran was seen on one 
occasion during service with an upper respiratory tract 
infection.  A VA examiner concluded, however, that any 
current sinus condition that the veteran may have is not 
related to that treatment during service.  There is no 
differing opinion of record.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for service 
connection for a sinus condition.

As the preponderance of the evidence is against the claims 
for service connection for a back disability, a shoulder 
disability and a sinus condition, the benefit of the doubt 
doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Although the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which in 
turn is rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under that Diagnostic Code, 
arthritis is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specified joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  The Board 
notes that multiple involvements of the interphalangeal, 
metacarpal, and carpal joints are considered a group of minor 
joints.  See 38 C.F.R. § 4.45.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The veteran's service-connected right index finger disability 
has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5229, pertaining to limitation of motion of the index 
finger or of the long [middle] finger.  Under this Code, a 
non-compensable (zero percent) evaluation is warranted for 
limitation of motion of the index finger or of the long 
[middle] finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible and extension is limited by no 
more than 30 degrees.  A 10 percent rating requires 
limitation of motion of the index finger or of the long 
(middle) finger with a gap of one inch (2.5 centimeters) or 
more between the fingertip and the proximal transverse crease 
of the palm of the hand, with the finger flexed to the extent 
possible and extension is limited by no more than 30 degrees.

The veteran underwent a VA examination in September 2005.  He 
reported that he had intermittent pain with heavy work or 
repetitive motion.  He did not use any assistive devices.  
There was no incoordination, excessive fatigability or 
weakened movements.  Physical examination revealed that the 
proximal interphalangeal joint of the right hand was 
approximately 15% larger than the left.  The veteran could 
flex the metacarpal phalangeal (MP) joint of the index finger 
80 degrees.  There was no flexion in the proximal 
interphalangeal (PIP) joint.  Flexion of the distal 
interphalangeal (DIP) joint was to 5 degrees.  There was full 
extension.  He could flex the MP joint 90 degrees of the 3rd, 
4th and 5th fingers.  There were 90 degrees at the PIP joint 
and 45 degrees at the DIP joint.  The examiner noted that a 
December 2004 x-ray of the right hand revealed a healed 
hairline fracture at the shaft of the proximal phalanx with 
mild posttraumatic arthritis of the joint.  The veteran was 
diagnosed as having a healed fracture of the proximal phalanx 
of the right index finger, arthritis of the proximal 
interphalangeal joint and decreased range of motion of the 
right index finger. 

In this case, the Board acknowledges that the veteran 
reported at the September 2005 VA medical examination that he 
experiences intermittent pain upon repetitive motion and 
heavy lifting.  Physical examination exhibited a decreased 
range of motion of the finger.  Although the examiner did not 
provide a measurement of the distance between the tip of the 
finger and the proximal transverse crease of the palm as 
required by the schedule, the degrees of flexion of the 
metacarpophalangeal joint (80 degrees), PIP (0 degrees), and 
DIP (5 degrees) are such that it would be virtually 
impossible for that distance to be less than one inch (2.5 
cm).  Thus, the veteran's disability picture more nearly 
approximates that of the maximum schedular evaluation of 10 
percent pursuant to Diagnostic Code 5229.  


ORDER

Service connection for a back disability is denied.

Service connection for a shoulder disability is denied.

Service connection for a sinus condition is denied.

A 10 percent rating for residuals of a fracture of the right 
index finger is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


